        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 1 of 14




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone: 310.228.3700
   Facsimile: 310.228.3701
 5 E mail       jramsey@sheppardmullin.com
 6 KLEIN MOYNIHAN TURCO LLP
   Neil Asnen (pro hac vice application to be filed)
 7
   450 Seventh Avenue, 40th Floor
 8 New York, New York 10123
   TEL: 212-246-0900
 9
   FAX: 212-216-9559
10 nasnen@kleinmoynihan.com
11 Attorneys for TTAC PUBLISHING, LLC
12
13                            UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15
16 MICHELLE SHULTZ, individually and           Case No. 4:20-cv-4375-HSG
   on behalf of others similarly situated,
17                                             DEFENDANT’S NOTICE OF
                Plaintiff,                     MOTION AND MOTION TO STAY
18
         v.                                    Date: Jan. 7. 2021
19                                             Time: 2:00thp.m.
   TTAC PUBLISHING, LLC,                       Ctrm: 2, 4 Floor
20
                Defendant.                     Honorable Haywood S. Gilliam, Jr.
21
22
23
24
25
26
27
28
                                                                    Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                 MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 2 of 14




 1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE THAT on January 7, 2020 at 2:00 p.m. or as
 3 soon thereafter as counsel may be heard by the above-captioned Court, located at
 4 1301 Clay Street, Oakland, CA 94612, Courtroom 2 – 4th Floor, Honorable
 5 Haywood S. Gilliam, Jr. presiding, Defendant TTAC Publishing, LLC will and
 6 hereby do move the Court for an order staying the action pending resolution of the
 7 appeal filed by TTAC regarding the Court’s order denying TTAC’s motion to
 8 compel arbitration.
 9            This Motion is based on this Notice of Motion, the attached Memorandum of
10 Points and Authorities, the Declaration of Jay T. Ramsey and exhibits thereto, filed
11 concurrently herewith, the pleadings and papers on file herein, and upon such
12 matters that may or must be judicially noticed, and upon such further matters as may
13 be presented to the Court at the time of the hearing.
14 Dated: December 2, 2020          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
15
16                                  By                     /s/ Jay T. Ramsey
17                                                         JAY T. RAMSEY
18
                                              Attorneys for TTAC PUBLISHING, LLC
19
20
21
22
23
24
25
26
27
28

                                              -i-                    Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                  MOTION TO STAY
           Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 3 of 14




 1                                             TABLE OF CONTENTS
                                                                                                                              Page
 2
     I.       INTRODUCTION ............................................................................................. 1
 3
     II.      FACTUAL BACKGROUND ........................................................................... 1
 4
     III.     ARGUMENT .................................................................................................... 2
 5
              A.       Applicable Legal Standard ...................................................................... 2
 6
              B.       The Court Should Stay Litigation Pending the Ninth Circuit’s
 7                     Resolution of Defendant’s Appeal Regarding Arbitration ..................... 3
 8                     1.       There is a Likelihood of Defendant’s Success on Appeal............ 3
 9                     2.       Defendant will be Irreparably Harmed Absent a Stay ................. 6
10                     3.       The Third and Fourth Factors Also Weigh in Favor of a
                                Stay ............................................................................................... 8
11
     IV.      CONCLUSION ................................................................................................. 9
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 -ii-                                Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                                                  MOTION TO STAY
         Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 4 of 14




 1                                       TABLE OF AUTHORITIES
 2                                                                                                         Page(s)
 3 Federal Cases
 4 AG Edward & Sons, Inc. v. McCullough
      967 F.2d 1401 (9th Cir. 1992) ................................................................................ 9
 5
 6 Alascom, Inc. v. ITT North Elec. Co.
      727 F.2d 1419 (9th Cir. 1984) ................................................................................ 7
 7
   Crawford v. Beachbody, LLC
 8
      2014 WL 6606563 (S.D. Cal. Nov. 5, 2014).......................................................... 4
 9
   Echevarria v. Aerotek, Inc., Zaborowski v. MHN Government Services,
10    Inc.
11    2013 WL 1832638 (N.D. Cal. May 1, 2013) ......................................................... 7
12 Errington v. Time Warner Cable Inc.
13    2016 WL 2930696 (C.D. Cal. May 18, 2016)........................................................ 8

14 Golden Gate Rest. Ass’n v. City and Cnty. Of S.F.
      512 F.3d 1112 (9th Cir. 2008) ................................................................................ 6
15
16 Guifu Li et al. v. A Perfect Franchise, Inc.
      2011 WL 2293221 (N.D. Cal. June 8, 2011) ......................................................... 3
17
   Laster v. T-Mobile USA, Inc.
18    2008 WL 5377635 (S.D. Cal. Nov. 4, 2008).......................................................... 9
19
   Leiva-Perez v. Holder
20    640 F.3d 962 (9th Cir. 2011) .............................................................................. 2, 3
21 McCauley v. Halliburton Energy Servs., Inc.
22   413 F.3d 1158 (10th Cir. 2005) .............................................................................. 2
23 Mohamed v. Uber Technologies, et al.
24   115 F.Supp.3d 1024 (N.D. Cal. 2015).................................................................... 2

25 Morse v. Servicemaster Global Holdings, Inc.
     2013 WL 123610 (N.D. Cal. Jan. 8, 2013) ............................................................ 2
26
27 Murphy v. DIRECTV, Inc.
     2008 WL 8608808 (C.D. Cal. July 1, 2008) .......................................................... 7
28

                                                           -iii-                          Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                                       MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 5 of 14




 1 Nevarez v. Forty Niners Football Co., LLC
     2017 WL 3492110 (N.D. Cal. Aug. 15, 2017) ....................................................... 4
 2
 3 Nguyen v. Barnes & Noble Inc.
     763 F.3d 1171 (9th Cir. 2014) ........................................................................ 4, 5, 6
 4
   Nken v. Holder
 5
     556 U.S. 418 (2009) ............................................................................................... 3
 6
   Rodriguez v. Experian Servs. Corp.
 7   2015 WL 12656919 (C.D. Cal. Oct. 5, 2015) (Ramsey Decl. Ex. 3.) ................... 5
 8
   Sample v. Brookdale Senior Living Communities, Inc.
 9   2012 WL 195175 (W.D. Wash. Jan 23, 2012) ....................................................... 9
10 Ward v. Estate of Goosen
11   2014 WL 7273911 (N.D. Cal. Dec, 2014) ............................................................. 7
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             -iv-                            Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                                          MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 6 of 14




 1 I.         INTRODUCTION
 2            On October 26, 2020, the Court issued an order denying Defendant TTAC
 3 Publishing, LLC’s (“Defendant” or “TTAC”) motion to compel arbitration (the
 4 “Order”). Dkt No. 23. By this motion, Defendant seeks an order staying further
 5 proceedings in this Court while the appeal is pending. Because TTAC can make a
 6 strong showing on the merits of its appeal, as detailed further below, in order to
 7 ensure that it does not suffer the irreparable harm of the lost benefits arbitration by
 8 continuing the litigation in the absence of a stay, the Court should stay these
 9 proceedings pending Defendant’s appeal. Such a stay will further conserve valuable
10 resources, of both the parties and the Court.
11 II.        FACTUAL BACKGROUND
12            As set forth in TTAC’s motion to compel arbitration, on April 13, 2018,
13 Michelle Shultz (“Plaintiff”) visited TTAC’s website and purchased a digital copy
14 of The Truth About Pet Cancer, a documentary film offered for sale to consumers
15 by TTAC. Dkt. No. 14-1 ¶ 7. On the checkout page of the website where Plaintiff
16 completed her purchase, she submitted certain personal identifying information,
17 including her first and last name, mailing address, email address, and phone number.
18 Id. ¶ 8. In connection with completing this purchase, Plaintiff explicitly
19 acknowledged that she agreed to be bound by certain terms and conditions that were
20 made available for Plaintiff’s review at the time of checkout (the “Terms and
21 Conditions”). Id. ¶¶ 9, 15. Among the Terms and Conditions to which Plaintiff
22 affirmatively assented was an agreement to arbitration in which Plaintiff agreed to
23 arbitrate all claims and disputes against TTAC. Id. ¶¶ 10, 12; Exhibit 1. As part of
24 agreement to this provision, as well as a later section of the Terms and Condition,
25 Plaintiff also agreed to, among other things, waive her right to bring claims as a
26 representative or member or a class action. Id. ¶ 13-14; Dkt. No. 14-2. Owing to
27 the parties’ bargained-for agreement that Plaintiff’s dispute would be adjudicated
28

                                                -1-                   Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                   MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 7 of 14




 1 through arbitration on an individual basis, Defendant moved to compel her claims to
 2 the appropriate arbitral forum.
 3            On October 26, 2020, the Court issued an order denying Defendant’s motion
 4 to compel arbitration (the “Order”). Dkt No. 23. On November 24, 2020, Defendant
 5 filed a timely notice of appeal of the Order. Dkt No. 26.
 6 III.       ARGUMENT
 7            A.       Applicable Legal Standard
 8            The Ninth Circuit is in the extreme minority of circuits which otherwise
 9 automatically stay a case when an appeal is taken from a denial of a motion to
10 compel arbitration, because those circuits hold that such an appeal divests the
11 district court of jurisdiction. See, e.g., McCauley v. Halliburton Energy Servs., Inc.,
12 413 F.3d 1158, 1160-63 (10th Cir. 2005). In contrast, the Ninth Circuit leaves the
13 decision of whether to issue a stay pending such an appeal to the discretion of the
14 district court, guided by sound legal principles. See Mohamed v. Uber
15 Technologies, et al., 115 F.Supp.3d 1024, 1027 (N.D. Cal. 2015) (citing Nken v.
16 Holder, 556 U.S. 418, 433-34 (2009)). In determining whether a stay should issue,
17 courts should consider four factors:
18                     (1) Whether the stay applicant has made a strong showing
                       that [it] is likely to succeed on the merits; (2) whether the
19                     application will be irreparable injured absent a stay; (3)
                       whether issuance of the stay will substantially injure the
20                     other parties interested in the proceeding; and (4) whether
                       the public interest favors a stay.
21
22 Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (citing Nken, 556 U.S. at
23 434).
24            These factors “are considered on a continuum.” For example, where a
25 showing that the appeal raises serious legal issues, rather than a Defendant
26 demonstrating a strong showing on the merits, then the balance of hardships should
27 tilt in its favor in order to justify a stay. Morse v. Servicemaster Global Holdings,
28

                                                    -2-                     Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                         MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 8 of 14




 1 Inc., 2013 WL 123610, *2 (N.D. Cal. Jan. 8, 2013) (citing Leiva-Perez, 640 F.3d at
 2 967).
 3            B.       The Court Should Stay Litigation Pending the Ninth Circuit’s
 4                     Resolution of Defendant’s Appeal Regarding Arbitration
 5                     1.    There is a Likelihood of Defendant’s Success on Appeal
 6            In order to satisfy the first Nken factor, the moving party need not show that
 7 “success on appeal is more likely than not,” Guifu Li et al. v. A Perfect Franchise,
 8 Inc., 2011 WL 2293221, *3 (N.D. Cal. June 8, 2011), if it can make a “strong
 9 showing” on the merits, Leiva-Perez, 640 F.3d at 964. Here, notwithstanding this
10 Court’s conclusions in the Order, Defendant has a likelihood of success on appeal.
11            As an initial matter, the Order disregarded the arbitration agreement’s
12 delegation clause and thus improperly reached the issue of arbitrability. The Order
13 relied upon a misreading of the briefing papers by starting with the premise that
14 “Plaintiff challenges whether there is an agreement between the parties at all.”
15 Order p. 5. While Plaintiff’s counsel argued through an opposition memorandum of
16 points and authorities that Defendant’s website does not provide a reasonable user
17 sufficient notice to form an enforceable agreement, Plaintiff herself never disputed
18 Defendant’s contention that she agreed to the terms and conditions irrespective of
19 whether the “reasonable user” had sufficient notice of such terms. When taken for
20 the implicit admission that it was, Plaintiff’s silence as to her individual agreement
21 to the terms and conditions mandated that the arbitration agreement’s delegation
22 clause be enforced such that the arbitrator, not the Court, decides the issue of
23 arbitrability. For this reason alone, there exists a likelihood of success on appeal.
24            Defendant also has a likelihood of success on the merits of the issue of
25 whether its website provides sufficient notice to a reasonable user of the terms and
26 conditions. The notice provided on TTAC’s website was at least as conspicuous, if
27 not more so, than similar browsewrap agreements enforced by California courts
28

                                                 -3-                     Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                      MOTION TO STAY
        Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 9 of 14




 1 applying the holding of Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir.
 2 2014).
 3            The Order cites reasons for why this Court believed that the website forces a
 4 user to “parse through confusing or distracting content and advertisements” to find
 5 the terms and subsequently concluded that sufficient notice was not provided to a
 6 reasonable user. Each such reference is either misplaced or runs contrary to prior
 7 cases in which similar webpages, with equally as conspicuous (or even more
 8 obscured disclosures than Defendant’s) were deemed to provide sufficient notice to
 9 users. The sum total of this resulted in TTAC’s website being subjected to disparate
10 treatment to similar websites, deemed to fall short of a gold standard for
11 conspicuousness when all that was required is sufficient notice to the reasonable
12 user of the website.
13            For example, the Order diminishes the conspicuousness of the terms and
14 conditions hyperlink by noting that it is only in the typical blue font color, rather
15 than also being underlined, in all caps, or otherwise set off from the page, being
16 included in an acknowledgment “I agree to the terms and conditions” that is in text
17 that is smaller than the call to action “Complete Purchase” button immediately
18 below it, and on a page, notwithstanding such information being located on the far
19 side of the page and not within the line of sight of both the terms and condition
20 hyperlink and “Complete Purchase.” In so doing, the Order seemingly seeks to
21 impose upon the website a standard of perfection, while the law requires only
22 adequacy or sufficiency. That the website did in fact provide sufficient notice is
23 demonstrated by previous cases in this Circuit in which enforceable contracts have
24 been found, under California law, on websites in which (i) the terms and conditions
25 hyperlink is not bolded or underlined, Crawford v. Beachbody, LLC, 2014 WL
26 6606563, *3 (S.D. Cal. Nov. 5, 2014) (Ramsey Decl. Ex. 1); (ii) the terms and
27 conditions hyperlink is located at the bottom of the page rather than immediately
28 adjacent to the call to action button, Nevarez v. Forty Niners Football Co., LLC,

                                                -4-                    Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                    MOTION TO STAY
       Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 10 of 14




 1 2017 WL 3492110, *2 (N.D. Cal. Aug. 15, 2017) (website image in decision,
 2 available on Westlaw); see also Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th
 3 Cir. 2014) (Ramsey Decl. Ex. 2); and/or (iii) the terms and conditions hyperlink was
 4 not only located at the bottom of a screen and well below the webpage’s call to
 5 action button, but also located next to and below advertisements or other promotions
 6 on the screen. Rodriguez v. Experian Servs. Corp., 2015 WL 12656919, *2 (C.D.
 7 Cal. Oct. 5, 2015) (Ramsey Decl. Ex. 3.)
 8            TTAC’s website, and its notice of the terms and conditions hyperlink,
 9 matched or exceeded each of the foregoing webpages which were deemed
10 acceptable. The hyperlink was not buried off screen that would have required a user
11 to scroll in order to ever see it; it was located directly above the only button on the
12 page that a user can click to continue and for which there is no dispute that Plaintiff
13 clicked. The hyperlink is not obscured among other hyperlinks on the page; it is the
14 only hyperlink on the page. That the hyperlink is not italicized or underlined does
15 not make it inconspicuous. The reasonable user of a website in 2020 understands
16 that terms which are highlighted in blue are a clickable hyperlink. Its location
17 immediately above a button which Plaintiff does not dispute having clicked and
18 immediately below the payment fields which Plaintiff does not dispute having
19 affirmatively populated with the necessary information to complete the purchase
20 that she does not dispute making only buttresses the point that one cannot avoid
21 spotting the terms and conditions hyperlink and recognizing it for what it is. To the
22 extent that the Court believed that the video embedded onto the top right corner of
23 the page automatically played and served as a distraction from the hyperlink well
24 below it, that is mistaken. As the screenshot provided in Defendant’s Motion
25 demonstrated, the video has a clickable play button indicating that it is not playing;
26 this is in contrast to where the pause button is displayed which would otherwise
27 indicate that the video was playing. The reasonable user had constructive notice of
28

                                                -5-                    Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                    MOTION TO STAY
       Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 11 of 14




 1 the terms and conditions, and Defendant has a likelihood of success on these
 2 grounds on appeal.
 3            Alternatively, Defendant can satisfy this first prong by showing that its appeal
 4 raises “serious legal questions,” even if it has only a minimal chance of prevailing
 5 on the question. See Golden Gate Rest. Ass’n v. City and Cnty. Of S.F., 512 F.3d
 6 1112, 1115-16 (9th Cir. 2008). An unworkable level of subjectivity has developed
 7 on the issue of whether an agreement is enforceable when formed on a website
 8 which, like Defendant’s, otherwise provides users with conspicuous notice and
 9 access to the terms and conditions to which s/he assents following the standard
10 enunciated by Nguyen that “where a website makes its terms of use available via a
11 conspicuous hyperlink on every page of the website but otherwise provides no
12 notice to users nor prompts them to take any affirmative action to demonstrate
13 assent, even close proximity of the hyperlink to relevant buttons users must click
14 on—without more—is insufficient to give rise to constructive notice.” Nguyen, 763
15 F.3d at 1178-1179. The moving target of enforceability is highlighted by the
16 disparate results laid bare by the Order when compared to the above cases.
17 Defendant anticipates that its appeal of the Order is likely to elicit some measure of
18 clarification from the Ninth Circuit as to what exactly qualifies as the “more” that
19 Nguyen envisioned for district courts to find acceptable online broweswrap
20 agreements.
21                     2.    Defendant will be Irreparably Harmed Absent a Stay
22            If the Court elects not to grant a stay pending Defendant’s appeal, TTAC will
23 suffer irreparable harm. If this matter proceeds in the interim, it will suffer the costs
24 of litigation, the vast amount of which will be incurred by submitting to voluminous,
25 likely unnecessary discovery, particularly substantial discovery of electronically
26 stored information. Defendant, like so many defendants in putative TCPA class
27 action lawsuits, bear the far heavier burden of resource expenditure than plaintiffs as
28 a consequence of the discovery obligations given the nature of the claims.

                                                 -6-                     Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                      MOTION TO STAY
       Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 12 of 14




 1 Defendant will thus forever lose the advantages of arbitration – speed and economy
 2 – if the case proceeds pending the appeal of this Court’s refusal to compel
 3 arbitration.
 4            The Ninth Circuit has determined that the loss of the advantages of arbitration
 5 is a harm that is both serious and irreparable. See Alascom, Inc. v. ITT North Elec.
 6 Co., 727 F.2d 1419, 1422 (9th Cir. 1984). This harm is compounded further by the
 7 fact that Plaintiff is anticipated to take broad class-related discovery on the putative
 8 nationwide class for which she seeks to represent, notwithstanding the fact that
 9 Defendant is appealing the enforceability of an arbitration agreement pursuant to
10 which the parties agreed that Plaintiff is only permitted to pursue individual claims,
11 not claims brought on a representative basis. Thus, not only does TTAC face the
12 risk of engaging in discovery which might not otherwise be permitted pursuant to
13 the rules of arbitration that the parties agreed would govern their dispute, but it also
14 faces the risk of being compelled to produce disclosures far beyond the scope of
15 what the parties agreed is permissible in a dispute between them with respect to the
16 claims Plaintiff can assert.
17            In recognition of the Ninth Circuit’s acknowledgment that irreparable harm
18 will be caused by not staying litigation when the issue of arbitration is appealed,
19 courts routinely highlight the irrevocable loss of the chance to reap the advantages
20 of a bargained-for arbitration as sufficient harm justifying a stay pending appeal of a
21 district court’s order declining to enforce a party’s own arbitration agreement. See
22 e.g., Ward v. Estate of Goosen, 2014 WL 7273911, *3 (N.D. Cal. Dec, 2014)
23 (“[A]rbitration is unique” in that “monetary expenses incurred in litigation”
24 generally constitute irreparable harm.”); Echevarria v. Aerotek, Inc., Zaborowski v.
25 MHN Government Services, Inc., 2013 WL 1832638 (N.D. Cal. May 1, 2013)
26 (issuing stay because the “substantial costs” of defending suit in court “would affect
27 the cost-limiting purpose of arbitration”); Murphy v. DIRECTV, Inc., 2008 WL
28 8608808, *2 (C.D. Cal. July 1, 2008) (issuing stay because “costs of litigation in the

                                                -7-                     Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                     MOTION TO STAY
       Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 13 of 14




 1 face of a denied motion to compel arbitration will generally constitute irreparable
 2 harm”).
 3            To the extent that Plaintiff attempts to argue that this injury is not irreparable
 4 because Defendant appeals an issue that is not determinative of the merit of her
 5 claims, she misses the point. Defendant’s appeal is not merely determinative of a
 6 procedural issue – where her claim is litigated – but whether she can bring claims on
 7 a representative basis at all given the arbitration agreement’s class action waiver
 8 provision. The inevitable injury to Defendant in having to defend against claims
 9 that the Ninth Circuit may ultimately conclude Plaintiff has no right to pursue is
10 self-evident, and it is irreparable. This Court should issue a stay accordingly.
11                     3.    The Third and Fourth Factors Also Weigh in Favor of a Stay
12            Plaintiffs will suffer no substantial harm should a stay issue pending
13 Defendant’s appeal. Notwithstanding her request for injunctive relief, Plaintiff does
14 not and cannot allege that she continues to be contacted by or on behalf of
15 Defendant. The relationship between the parties has ended. Plaintiff chiefly seeks
16 to recover statutory damages for alleged violations of the TCPA, and any delay in
17 seeking statutory damages, without more, does not constitute harm or damage to a
18 plaintiff. See Errington v. Time Warner Cable Inc., 2016 WL 2930696, *4 (C.D.
19 Cal. May 18, 2016). Any harm to Plaintiff in terms of delay in a possible recovery
20 of monetary damages would not be irreparable; in fact, in the event that she prevails
21 the delay can and would be compensated to her through prejudgment interest, as
22 permitted by applicable law. Moreover, Plaintiff’s ability to pursue discovery in the
23 event that Defendant’s appeal is unsuccessful would not be harmed, as Defendant
24 has instituted a litigation hold for potentially relevant records and issued a document
25 preservation notice to the relevant non-party. In short, Plaintiff will suffer no harm
26 were a stay to issue pending Defendant’s appeal.
27            Finally, the public interest clearly favors a stay. Policies underlying
28 arbitration law stress the importance of judicial efficiency and economy. Thus, it is

                                                  -8-                      Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                        MOTION TO STAY
       Case 4:20-cv-04375-HSG Document 30 Filed 12/02/20 Page 14 of 14




 1 little surprise that courts entertaining applications to stay pending appeals of a denial
 2 of motions to compel arbitration routinely stress that issuing such stays avoids
 3 wasting judicial resources while keeping with the federal policy favoring arbitration.
 4 See e.g., AG Edward & Sons, Inc. v. McCullough, 967 F.2d 1401, 1404 n. 2 (9th Cir.
 5 1992); Sample v. Brookdale Senior Living Communities, Inc., 2012 WL 195175, *2
 6 (W.D. Wash. Jan 23, 2012) (“Disputes about whether or not parties must submit to
 7 arbitration take place against a backdrop of policies encouraging arbitration and the
 8 preservation and integrity of judicial resources. Here, continuing to litigate in this
 9 Court during the pendency of the appeal would undermine both policies because of
10 the risk of redundant or inconsistent actions. The public interest weighs in favor of a
11 stay.”); Laster v. T-Mobile USA, Inc., 2008 WL 5377635, *3 (S.D. Cal. Nov. 4,
12 2008) (“stay serves public's interest by promoting the strong federal policy
13 encouraging arbitration as a prompt, economical and adequate method of dispute
14 resolution.”) (internal quotations and citations omitted).
15 IV.        CONCLUSION
16            TTAC respectfully requests that the Court stay this case pending the Ninth
17 Circuit’s resolution of its appeal.
18 Dated: December 2, 2020           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19
20                                   By                     /s/ Jay T. Ramsey
21                                                          JAY T. RAMSEY
22
                                                Attorneys for TTAC PUBLISHING, LLC
23
24
25
26
27
28

                                                -9-                    Case No. 4:20-cv-4375-HSG
     SMRH:4831-4644-9363.1                                                    MOTION TO STAY
